Citation Nr: 1133094	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of lung cancer, to include as due to exposure to asbestos during service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991, and from January 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for lung cancer.  A timely appeal was noted from that decision.

In July 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The July 2009 examiner appropriately determined whether the diagnosis of lung cancer was so close to the Veteran's entry onto active duty in January 2004 that it can be said with medical certainty that the disorder pre-existed service.  The examiner also provided an opinion as to whether the pre-existing lung cancer increased in severity beyond its natural progress, as requested by the Board in its July 2010 remand.  Although the remand requested that the opinion be rendered by a specialist in oncology, the record reflects that no oncologist is on staff at either the Mobile VA Medical Center (VAMC), where the request for an opinion was originally directed.  The opinion was referred to the Birmingham VAMC, which, according to the physician's directory on its website, also does not have a specialist in oncology on staff.  In light of the difficulty in locating a specialist in oncology, the opinion was offered by the Chief of the Administrative Medicine department at the Birmingham VAMC, a specialist in internal medicine, who thoroughly reviewed the claims folder and offered an opinion based on his professional judgment.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  






FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran does not have asbestos-related lung disease.

2.  Lung cancer clearly pre-existed the Veteran's entry onto active duty in January 2004.    

3.  The Veteran's lung cancer clearly did not undergo an increase in severity during service beyond any natural progress.  


CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted by clear and unmistakable evidence that lung cancer pre-existed service, and pre-existing lung cancer was not aggravated therein.  38 U.S.C.A. 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the Veteran was notified of the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Service Connection for Lung Cancer as Due to Asbestos Exposure

The Veteran asserts that his lung cancer is due to exposure to asbestos and other environmental toxins while serving in the Southwest Asia theater of operations during Operation Desert Storm.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that there is no current specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations regarding asbestos-related diseases.  However, VA has issued procedures on asbestos related diseases, which provide adjudicators some guidelines for considering compensation claims based on exposure to asbestos.  Veteran's Benefits Administration, Administrative Manual M21-1 Manual Rewrite, Part IV, subpart ii, ch. 2, Section C, "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards of Service in the Republic of Vietnam," ¶ 9, "Service Connection for Disabilities Resulting from Exposure to Asbestos," [hereinafter M21-1MR.IV.2.C.9].

Paragraph 9(a) of M21-1MR recognizes that inhalation of asbestos fibers can produce fibrosis and tumors, interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the larynx and pharynx.  Paragraph 9(c) points out that persons with asbestos exposure have an increased incidence of lung, gastrointestinal, and urogenital cancer, and mesothelioma.  The risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.  Mesotheliomas are not associated with cigarette smoking.  Lung cancer associated with asbestos exposure originates in the lung parenchyma rather than the bronchi.  About 50 percent of persons with asbestosis eventually develop lung cancer, about 17 percent develop mesothelioma, and about 10 percent develop gastrointestinal and urogenital cancers.  All persons with significant asbestosis develop cor pulmonale and those who do not die from cancer often die from heart failure secondary to cor pulmonale.

The latency period for asbestos related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21MR-1, part IV.ii.2.C.9.d.  An asbestos related disease can develop from brief exposure or indirect exposure.  M21-1MR, part IV.ii.2.C.9.d.  Id.  

The Veteran asserts that he was exposed to asbestos during Desert Storm, when he and his fellow servicemembers burned asbestos wicks to light stovepipes, wrapped their stovepipes in asbestos sheeting, and changed brakes with asbestos linings and clutches.  The Veteran is competent to report the presence of asbestos, and there is nothing in the record which diminishes the credibility of these assertions.  However, even if exposure to asbestos during service is assumed, service connection for lung cancer as due to asbestos exposure is not warranted, because a preponderance of the medical evidence is against a finding that the Veteran has an asbestos-related lung disease.  

Although service treatment records from the Veteran's first period of active service are not available, the Veteran has not asserted that his lung disorder had its onset during that period of active service.  A September 1995 Reserve medical record reflects a diagnosis of exercise-induced wheezing, shortness of breath and chest pain secondary to altitude and "probable mild-moderate COPD" based on the Veteran's 2-pack a day habit.  

The Veteran entered active service in January 2004.  A PPD during a pre-deployment physical, just after service entry, was positive for the presence of tuberculosis.  A subsequent chest X-ray showed a right lung cavitary lesion, and the Veteran was placed on a course of antibiotics.  In March 2004, after the Veteran had completed his antibiotic therapy, a chest X-ray revealed that the mass in his lungs remained and had no change in size or appearance.  Resection of the Veteran's upper and middle right lobes showed that the Veteran had lung cancer.  A pathology report dated May 2004 noted that bronchial tissue was identified at the edge of the tumor, "indicating that the tumor has originated in, or involved the bronchial tree."  The report went on to note that the "tumor infiltrates through lung parenchyma into surrounding soft tissue."  There were no abnormalities identified that were consistent with asbestos exposure.  The Veteran's lung cancer was successfully treated with radiation and chemotherapy.  

A chest X-ray was conducted in connection with a VA general medical examination in October 2005.  The resection of the Veteran's right lung was noted, as was "mild chronic bronchitis."  There was no reference to any asbestos-related lung disorder, nor did the Veteran advise the examiner of any exposure to asbestos.  An October 2010 medical opinion found that the "main risk factor for [the Veteran's] cancer was his extensive tobacco use."  The examiner did not comment on any potential link to asbestos exposure.  

During the course of the Veteran's treatment for lung cancer, his lungs were extensively evaluated via chest X-ray, CT scan, bronchoscopy and surgery with resection of part of the right lung.  There was never mention of any potential asbestos-related lung disease; however, there were many references to the Veteran's 30+ year history of heavy tobacco use.  The October 2010 VA medical examiner also attributed the Veteran's lung cancer to his history of tobacco use.  The Board further notes that the pathology report, dated May 2004, found that the Veteran's lung cancer originated in the bronchial tree and eventually infiltrated the parenchyma.  This is not consistent with asbestos-related lung cancer, which originates in the parenchyma.  See M21-1MR.IV.2.C.9.  

Direct Service Connection

The Veteran was diagnosed with what was believed to be tuberculosis upon entry into active duty in January 2004, based on a positive test for tuberculosis.  However, in March 2004, it was determined that the Veteran had lung cancer, and he was successfully treated.  The Veteran asserts that he is entitled to service connection for his lung cancer because it was first diagnosed during a period of active service.

A Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption may be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran's entrance examination is not available; however, his DD-214 reflects that he entered onto active duty on January 3, 2004.  A January 23, 2004 record reflects that a tuberculosis test was positive.  A subsequent chest X-ray found a lesion in the right lung, which was later identified as lung cancer.  The Veteran was successfully treated with chemotherapy and radiation.  

A copy of the Veteran's entry examination report has not been made part of the Veteran's service treatment record.  In the absence of a finding of lung cancer on an entrance examination, the presumption of soundness attaches.  This presumption may be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

In this case, a right lung mass was noted on chest X-ray less than 3 weeks after the Veteran's entrance onto active duty.  Although the mass was at first thought to be due to tuberculosis, subsequent testing indicated that the mass was lung cancer.  A manifestation of a disorder so close to date of enlistment (in this case less than 3 weeks) can be sufficient to rebut the presumption of soundness.  See 38 C.F.R. § 3.303(c) (There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability prior to service is established, no additional evidence is necessary.  Manifestation of lesions or symptoms of chronic disease from date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.    

The question of whether the disorder manifested so close to the date of enlistment that it could be said with medical certainty that lung cancer pre-existed service was referred for a VA medical opinion in July 2010.  In October 2010, a specialist in internal medicine found that the Veteran's lung cancer preceded his entry into active service.  Specifically, the examiner noted the positive tuberculosis test upon entry, the subsequent discovery of a 2 x 3 cm right upper lobe cavitary lesion, and treatment for lung cancer.  He concluded that the "size of the lesion at presentation was large enough to say with certainty that this was presented prior to service."  

The next step of the inquiry is to determine whether the Veteran's lung cancer was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the Veteran's lung cancer was successfully treated during service, and there is no indication in the record that his cancer has recurred.  The October 2010 medical opinion found that the Veteran's pre-existing lung cancer was not aggravated as a result of the Veteran's service.  The examiner noted that the Veteran's cancer would not have been found without the routine pre-deployment screening, and that the outcome of his case would have been "very different" had the diagnosis been made even 6 months later.  The Veteran "had the appropriate treatments needed for this type of cancer," and there was no evidence that its severity increased as a result of his service.  The examiner concluded by pointing out that the main risk factor for the Veteran's cancer was his "extensive tobacco use."  

The Board finds that the presumption of soundness in this case has been rebutted by clear and unmistakable evidence that lung cancer existed prior to service and was not aggravated therein.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.  A lesion identified as lung cancer was found less than 3 weeks after the Veteran's entry into active service.  An October 2010 VA opinion found that the size of the Veteran's lesion when it was discovered indicated that it must have pre-existed service.  The examiner also noted that there was no evidence of aggravation during service, since the Veteran received appropriate therapy which successfully treated his lung cancer.

In reaching this determination, the Board does not question the Veteran's sincerity in asserting that he incurred lung cancer in service, and specifically, as a consequence of exposure to asbestos.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

As a lay person, however, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  As the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection for lung cancer must be denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for lung cancer, to include as due to exposure to asbestos, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


